11th Court of Appeals
Eastland, Texas
Opinion
 
Dale Wade Christianson
            Appellant
Vs.                  No. 11-04-00261-CR -- Appeal from Erath County
State of Texas
            Appellee
 
            The jury convicted Dale Wade Christianson of aggravated assault with a deadly weapon and
assessed his punishment at confinement for 20 years.  We affirm.
            Appellant’s court-appointed counsel has filed a motion to withdraw.  The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that she has concluded that the appeal is frivolous.  Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief.  Appellant has not filed a pro se response.  Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978); Currie v. State, 516
S.W.2d 684 (Tex.Cr.App.1974); Gainous v. State, 436 S.W.2d 137 (Tex.Cr.App.1969); Eaden v.
State, No. 11-03-00405-CR, 2005 WL 309558 (Tex.App. - Eastland, February 10, 2005, no pet’n)
(not yet reported).
            Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit.  The record reflects that appellant’s videotaped
confession was admitted into evidence and played for the jury.
            The motion to withdraw is granted, and the judgment of the trial court is affirmed.
 
April 21, 2005                                                                        PER CURIAM
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.